DETAILED ACTION

                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.
                                   
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		      Specification
	The specification is accepted. 
                                 

			            Drawings
	The formal drawings are accepted. 










                                     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,777,295.  
Instant Application No. 17/018,063

U.S. PN: 10,777,295
1. A device, comprising: 



a controller of a memory system having non-volatile media, the controller configured to: determine a current mode of operation of a memory system, the current mode being selected from a plurality of predefined modes; 


and a defect manager configured to: identify a threshold based on the current mode of operation of the memory system; determine that an error rate in reading data from non-volatile media of the memory system is above the threshold; and screen, responsive to the error rate reaching the threshold, the non- volatile media for defective memory units.  

1. A memory system, comprising: non-volatile media having a set of memory units; 

a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media; wherein the memory system stores an indicator indicating whether the memory system is operating in a user mode or a manufacturing mode; 

and wherein a defect manager of the memory system identifies a threshold based on the indicator, monitors an error rate in reading data from the non-volatile media and, in response to the error rate reaching the threshold, screens the non-volatile media for defective memory units.

15. A method comprising: 

determining a current mode of operation of a memory system, the current mode being selected from a plurality of predefined modes; identifying a threshold based on the current mode of operation of the memory system; 






determining that an error rate in reading data from non-volatile media of the memory system is above the threshold; and in response to the error rate being above the threshold, screening the non- volatile media for defective memory units.  

  12. A method, comprising: 

processing, by a controller of a memory system having non-volatile media, requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media, the non-volatile media having a set of memory units; storing, in the memory system, an indicator indicating whether the memory system is operating in a user mode or a manufacturing mode;


 identifying, by a defect manager of the memory system, a threshold based on the indicator; monitoring, by the defect manager, an error rate in reading data from the non-volatile media; and in response to the error rate reaching the threshold, screening by the defect manager the non-volatile media for defective memory units.




and a controller, cause the memory system to perform a method, the method comprising: determining a current mode of operation of the memory system, the current mode being selected from a plurality of predefined modes; identifying a threshold based on the current mode of operation of the memory system; 





determining that an error rate in reading data from non-volatile media of the memory system is above the threshold; and in response to the error rate being above the threshold, screening the non- volatile media for defective memory units.  

19. A non-transitory computer storage medium storing instructions which, when executed by a memory system having non-volatile media, 

and a controller, cause the memory system to perform a method, the method comprising: processing, by the controller, requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media, the non-volatile media having a set of memory units; identifying a threshold based on whether the memory system is operating in a user mode or a manufacturing mode;

 monitoring an error rate in reading data from the non-volatile media; and in response to the error rate reaching the threshold, screening the non-volatile media for defective memory units. 



                                                Rationales:
From the above claims comparison, one can see that claims 1, 8 and 15 of the instant application claims variously the same limitations/steps as that of claims 1, 12 and 19 of the '295 patent. There is a mere difference between the claims. However, such difference is deemed obvious to those skilled in the art in claim drafting to seek a well-rounded protection for a disclosed invention in drafting claims. Therefore, one is just an embodiment of the other or obvious variations of each other and not patentably distinct. 
Dependent claims are deemed obvious over the dependent claims of the '295 patent for the same rationales discussed above. 

                                           Allowable Subject Matter

Terminal Disclaimer is filed by the applicant, set forth in this Office action.


                                       Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112